            Case 2:21-cv-00903-WSH Document 1 Filed 07/14/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA


 S&T BANK,                                      :
                                                :
                      Plaintiffs                :
                                                :
 v.                                             :
                                                :           Case No. 2:21-cv-903
 THE STARK FIRM, PLLC a/k/a STARK               :
 FIRM PLLC a/k/a THE STARK FIRM                 :
 P.L.L.C., LLC (GA) and ERIN                    :
 ELIZABETH STARK,                               :
                                                :
                      Defendants

                                   NOTICE OF REMOVAL

       NOW comes the Defendants, The Stark Firm, PLLC, a/k/a Stark Firm PLLC, a/k/a The

Stark Firm P.L.L.C., LLC (GA) and Erin Elizabeth Stark (“Stark”), by and through their counsel,

and files this Notice of Removal pursuant to U.S.C. 28 §1441 et seq. Stark submits that the United

States District Court for the Western District of Pennsylvania has original diversity jurisdiction

over this civil action pursuant to 28 U.S.C. §1332, and this matter may be removed to the District

Court in accordance with the procedures provided at 28 U.S.C. §1446. In further support of this

Notice of Removal, Defendants state as follows:

       1.      Plaintiffs initiated this civil action by filing a Complaint in the Court of Common

Pleas of Indiana County, Pennsylvania on June 15, 2021. A copy of the Complaint and civil case

information sheet are attached hereto as Exhibit A.

       2.      On or about June 22, 2021, Defendants were served the Complaint by certified mail.
               Case 2:21-cv-00903-WSH Document 1 Filed 07/14/21 Page 2 of 5




          3.      On or about June 25, 2021 Plaintiff served two Certificates of Merit by certified

mail, one to Defendant, The Stark Firm, PLLC, and one to Defendant Erin Elizabeth Stark. True

copies are attached hereto as Exhibit B.

          A.      Diversity of Jurisdiction--Citizenship

          4.      Both at the time Plaintiff initiated this action and this removal, Plaintiff was a

financial institution existing under the laws of Pennsylvania with its principal place of business in

Pennsylvania. (Ex. A ¶ 1).

          5.      Erin Elizabeth Stark is an adult individual and lawyer practicing law in Alabama

and Georgia. (Ex. A ¶ 5).

          6.      Both at the time Plaintiff initiated this action and this removal, Ms. Stark was a

resident and citizen of Georgia. (Ex. A ¶ 3, 5).

          7.      Both at the time Plaintiff initiated this action and this removal The Stark Firm,

PLLC, a/k/a Stark Firm PLLC was a domestic limited liability company and is registered with the

Alabama Department of State. (Ex. A ¶ 2).

          8.      Both at the time Plaintiff initiated this action and this removal The Stark Firm

P.L.L.C., LLC (GA) was a foreign limited liability company and is registered with the Georgia

Department of State. (Ex. A ¶ 2).

          9.      Thus, there is a complete diversity as between Plaintiff and Defendants in this

action.

          B.      Diversity Jurisdiction—Amount in Controversy

          10.     The present legal malpractice claim arises out of Defendants representation of

Plaintiff in various matters.
            Case 2:21-cv-00903-WSH Document 1 Filed 07/14/21 Page 3 of 5




       11.     The basis of Plaintiff’s claim is a dispute as to the legal fees owed to Defendants.

       12.     As a result of the dispute, Plaintiffs filed a Complaint in Indiana County,

Pennsylvania alleging counts of fraud, negligence and professional malpractice, gross negligence,

breach of fiduciary duty, and breach of contract and implied covenant of good faith and fair

dealing.

       13.     Therein, Plaintiff further alleges that it suffered damages and losses for past legal

fees paid to Defendants in excess of $204,253.87. Accordingly, the amount at issue exceeds

$75,000. (Ex. A ¶ 39).

       C.      Statement of Jurisdiction

       14.     As Plaintiff is a citizen of Pennsylvania and the Defendants are citizens of Georgia

and Alabama, and because the amount in controversy exceeds $75,000, exclusive of interest and

costs, the United States District Court for the Western District of Pennsylvania has original

diversity jurisdiction over this matter. See, 28 U.S.C. §1332.

       15.     Defendants submit that this matter may be removed to the United States District

Court for the Western District of Pennsylvania pursuant to 28 U.S.C. §1441, which permits

removal of any civil action for which the district courts have original jurisdiction.

       WHEREFORE, Defendants, The Stark Firm, PLLC, a/k/a Stark Firm PLLC, a/k/a The

Stark Firm P.L.L.C., LLC (GA) and Erin Elizabeth Stark hereby remove this civil action to the

United States District court for the Western District of Pennsylvania, pursuant to 28 U.S.C. §1441.
Case 2:21-cv-00903-WSH Document 1 Filed 07/14/21 Page 4 of 5




                               DIBELLA WEINHEIMER


                               /s/ Jordan N. Winslow
                               Bethann R. Lloyd, Esquire
                               Pa. ID #77385
                               brl@whc-pc.com

                               Jordan N. Winslow, Esquire
                               Pa. ID #328896
                               jwinslow@dgmblaw.com

                               429 Fourth Avenue, Suite 200
                               Pittsburgh, PA 15219
                               412-261-2900
          Case 2:21-cv-00903-WSH Document 1 Filed 07/14/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on July 14th, 2021 the within NOTICE OF

REMOVAL was filed electronically, Notice of this filing will be sent to all Parties by operation of

the Court’s electronic filing system as well as by U.S. Mail, postage pre-paid, to the following:


                                    James F. Grenen, Esquire
                                   Jeremy J. Kobeski, Esquire
                                   GRENEN & BIRSIC, P.C
                                      One Gateway Center
                                           Ninth Floor
                                      Pittsburgh, PA 15222


                                                   DIBELLA WEINHEIMER


                                                   /s/ Jordan N. Winslow
                                                   Bethann R. Lloyd, Esquire
                                                   Pa. ID #77385
                                                   brl@whc-pc.com

                                                   Jordan N. Winslow, Esquire
                                                   Pa. ID #328896
                                                   jwinslow@dgmblaw.com

                                                   429 Fourth Avenue, Suite 200
                                                   Pittsburgh, PA 15219
                                                   412-261-2900
